896 F.2d 545
15 Fed.R.Serv.3d 774
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eugene CLARKE, Petitioner-Appellant,v.Howard BEYER, Warden, Respondent-Appellee.Eugene CLARKE, Petitioner-Appellant,v.Howard BEYER, Warden, Respondent-Appellee.
Nos. 89-7755, 89-7844.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1989.Decided:  Jan. 29, 1990.

Eugene Clarke, appellant pro se.
Robert Quentin Harris, Assistant Attorney General, for appellee.
Before K.K. HALL, Circuit Judge, and HARRISON L. WINTER and BUTZNER, Senior Circuit Judges.
PER CURIAM:


1
Eugene Clarke, a Virginia prisoner, brought this petition for writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254.  The district court dismissed the petition on procedural default grounds on July 12, 1989.  Clarke noted an appeal on August 25, 1989, beyond the 30-day appeal period provided by Fed.R.App.P. 4(a).  He filed a motion for extension of time to appeal, but the only reason he identified for the lateness of his notice of appeal was his lack of familiarity with the rules due to his pro se status.  The district court denied the motion for extension of time, and Clarke appealed.


2
The district court's denial of the motion for extension of time is reviewed on an abuse of discretion standard.   Birl v. Estelle, 660 F.2d 592, 593 (5th Cir.1981).  We hold that the district court did not abuse its discretion in denying the motion.  A party is not excused from complying with the rules simply because he is not represented by counsel.   Birl, 660 F.2d 592, 593;  Faretta v. California, 422 U.S. 806, 834-35 n. 46 (1975).  Because Clarke failed to identify any extraordinary circumstance which would warrant granting an extension of time to appeal, the district court properly denied the motion.


3
Because the district court denied Clarke's motion for extension of time to appeal, this Court does not have jurisdiction over Clarke's appeal of the dismissal on the merits, as the notice of appeal was not timely filed.  Fed.R.App.P. 4(a);  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1987).


4
We deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


5
DISMISSED.